Case 2:18-cv-13481-NGE-APP ECF No. 62, PageID.2892 Filed 12/20/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ADAM COMMUNITY CENTER,


             Plaintiff,                               Case No. 18-13481
v.                                                    Honorable Nancy G. Edmunds
CITY OF TROY, et. al.,

             Defendants.
________________________________/


           ORDER ON PLAINTIFF’S MOTION FOR RECONSIDERATION [55]

      Pending before the Court is Plaintiff’s motion for reconsideration of the Court’s

August 10, 2020 order granting summary judgment to the Individual Defendants on the

basis of qualified immunity. (ECF No. 55.)      Plaintiff argues that the Court should

reconsider its finding of qualified immunity as to Defendant Glenn Clark in light of new

evidence uncovered in parallel proceedings involving the Department of Justice.

Specifically, Plaintiff points to the following new evidence to support its motion for

reconsideration: (1) a November 29, 2018 e-mail sent to Defendant Clark from a nonparty

that includes derogatory comments about Islam and the presence of Muslims in the City

of Troy, and (2) the fact that Defendant Clark, unlike the other members of the City of

Troy’s zoning board of appeals, retained the Thomas More Law Center as his legal

counsel.   Plaintiff claims this evidence was first discovered on August 10, 2020 at

Defendant Clark’s deposition by the Department of Justice.

      Pursuant to Rule 7.1(h) of the Local Rules for the Eastern District of Michigan, a

party may move for reconsideration of an order within fourteen days of the order's


                                           1
Case 2:18-cv-13481-NGE-APP ECF No. 62, PageID.2893 Filed 12/20/20 Page 2 of 3




issuance. For the motion to succeed, the movant “must not only demonstrate a palpable

defect by which the Court and the parties . . . have been misled but also show that

correcting the defect will result in a different disposition of the case.” E.D. Mich. L. R.

7.1(h). A court generally will not grant a motion for reconsideration that “merely present[s]

the same issues ruled upon by the Court, either expressly or by reasonable implication.”

Id.

       Here, having reviewed the briefing of the parties and the record on this matter in

its entirety, the Court finds Plaintiff’s motion should be denied. The Court begins its

analysis with the e-mail to Mr. Clark. While the Court agrees with Plaintiff that the e-mail

displays animus towards Islam, the e-mail does not create a genuine issue of fact as to

whether Defendant Clark acted with religious animus in voting to deny Plaintiff’s request

for a variance such that he is not entitled to qualified immunity on Plaintiff’s claims. The

e-mail was sent several months after the vote on the variance and makes no reference

to those proceedings.1 It also does not present any evidence of Defendant Clark’s views

at the time of his vote or that his vote was based on animus towards Plaintiff’s religion.

And there is no indication that the Court was misled as the e-mail was not responsive to

Plaintiff’s discovery requests.2 The Court agrees with Defendants that this document is

not directly relevant to the issues resolved on summary judgment and does not require

overturning the Court’s ruling.3




       1
        In fact, it was sent after Plaintiff filed this lawsuit.
       2
         Unlike the Government’s discovery requests which more broadly ask for documents and
communications related to Islam, Plaintiff’s discovery requests are more narrowly tailored and seek
documents and communications concerning the ZBA’s vote to deny Plaintiff’s variance request.
      3
        To be clear, this does not mean that the e-mail may not be relevant in other contexts.

                                                2
Case 2:18-cv-13481-NGE-APP ECF No. 62, PageID.2894 Filed 12/20/20 Page 3 of 3




      Next, the Court turns to Defendant Clark’s choice of counsel as evidence of

religious animus. The Court agrees with Defendants that the identity of Defendant Clark’s

counsel was known to Plaintiff well before Defendants filed their motions for summary

judgment. Therefore the proffered evidence cannot be described as newly discovered

and is an inappropriate basis for granting a motion for reconsideration. This, however,

does not mean the Court agrees with Defendants’ arguments concerning the relevance

of such evidence under the right circumstances. That issue is not resolved here today.

      In sum, the Court finds Plaintiff fails to meet its burden to establish a palpable

defect by which the Court and the parties were misled, or that correcting the defect will

result in a different disposition of this case.      Accordingly, Plaintiff’s motion for

reconsideration is DENIED.

      SO ORDERED.


                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: December 20, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 20, 2020, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                           3
